

116 HR 6765 IH: Security After Sandy Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6765IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Kim (for himself, Mr. Pallone, Mrs. Watson Coleman, Mr. Pascrell, Mr. Norcross, Mr. Malinowski, Mr. Payne, and Mr. Sires) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Financial Services, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo cancel and waive certain debts owed to the United States with respect to Hurricane Sandy, and for other purposes.1.Short titleThis Act may be cited as the Security After Sandy Act.2.Community disaster loan forgivenessNotwithstanding any other provision of law, repayment shall be canceled for all uncollected amounts owed with respect to loans made by the Federal Government between January 1, 2006, and January 1, 2020, under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) with respect to any major disaster declared under section 401 of such Act.3.Waiver of debt(a)In generalNotwithstanding subchapter II of chapter 37 of title 31, United States Code, the Administrator of the Federal Emergency Management Administration, the Secretary of Housing and Urban Development, and the Administrator of the Small Business Administration—(1)subject to paragraph (2), shall waive a debt owed to the United States related to covered assistance provided to an individual or household if—(A)such debt owed is a result of an unauthorized use of funds for such covered assistance; and(B)the use of funds related to the same recovery for which the covered assistance was provided; and (2)may not waive a debt under paragraph (1) if the debt involves fraud by the debtor. (b)Covered assistance definedIn this section, the term covered assistance means Federal assistance provided in relation to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) between January 1, 2006, and January 1, 2020.